DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.
Applicant's election with traverse of species of figure 1 in the reply filed on July 8, 2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and do not impose an examination or search burden.  This is not found persuasive because each species has its own structure and benefits, and some may have overlapping features but still have structure that differs from other embodiments, which  would require additional search and examination to find these differing features which would create both a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,995,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is encompassed by the limitations of the ‘884 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 12, the claims recite a range “disclosed for the alloy in Table 2”, however, this language is considered indefinite where the metes and bounds of this limitation of a “Table” is not clear when the table is not found in the actual claim language, but rather is referring to a section of the Specification which is improper since even though the claim limitations are read in light of the specification, the sections of the specification themselves are not considered positively recited in a claim unless they are specifically recited in the claim, therefore, reference back to a portion of the specification does not actually provide a limitation which is considered definite.  Further, since the table has several different facets such as different alloys, different diameters, and different ranges which depend on these, it is not clear how much of the table is considered to be represented by the term Table 2, for example does this require all of the values for all of the different alloys for all diameters of pipes or does such require different ranges based on a single one of these things chosen.  Therefore, claims 1 and 12 which recite Table 2 are considered indefinite where the scope of the claim cannot be clearly determined.  Since there are no actual thickness values specifically recited in the claims, the limitation is considered to be a generic recitation of some value for the thickness, but not any specific thickness value until the contents of table 2 are specifically set forth in the claim, and not just a reference back to a table in the specification.    The remaining claims are rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Biris (2010/0101292).  The reference to Biris discloses the recited composite tube (title) comprising: an inner plastic tube (5; [0079] fig 1), an aluminum layer (3; [0055], [0078], and [0081], fig 1) circumferentially surrounding the inner plastic tube (fig 1); and an outer plastic layer (7; fig 1; [0082]) circumferentially surrounding the aluminum layer (fig 1); wherein the aluminum layer is an alloy selected from the group consisting of: AL 3004, AL 3005, AL 3105, AL 5052, AL 6061, and AL 8006 (see [0081] discusses at least AL 6061); and the aluminum layer has a thickness within a corresponding range disclosed for the alloy in Table 2 (as set forth above this limitation is indefinite and has no actual value specifically recited for it, so it is considered just a generic name for some thickness for the layer, and clearly from at least figure 1 the aluminum layer 3 has some thickness).  If, however, it is later argued successfully that the language in some way sets forth a specific thickness then see the rejection below using a teaching reference for the general thickness known for use in the art for aluminum layers in pipes and hoses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Campbell (4758455).  The reference to Biris discloses all of the recited structure above but is not specific on giving a value for the thickness of the aluminum layer which may fall in a range taught by the table 2 (see above 112 rejection and 102 rejection).  The reference to Campbell provides guidance to one skilled in the art of what possible thicknesses are used for aluminum layers of composite tubes, where the tube can have inner and outer plastic layers 1 and 5, and a metal strip 2 formed of aluminum which can include alloys of metals which includes aluminum suggesting aluminum alloy as well can be used, and the thickness can be in the range of 0.2-0.4mm which at least falls in ranges set forth over the entire range of the table 2 thicknesses (table 2 spans 0.35-2.05mm for thickness of at least AL 6061).  It would have been obvious to one skilled in the art to modify the aluminum alloy layer of Biris to be of a specific thickness range including 0.2-0.4mm as suggested by Campbell where such teaches thickness known to have predictable results for composite tubes having aluminum alloy layers, and where such would help optimize the flexibility while still providing the necessary barrier properties thereby saving costs due to failure and or extra materials or replacement costs.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Campbell as applied to claim 1 above, and further in view of Sausner (2009/0038704).  The reference to Biris as modified fails to disclose the amount of magnesium used in the alloy, however, the reference does not clearly set forth the aluminum layer must include a corrosion inhibiting protective coating therefore the reference is believed to at least meet the limitations of claims 3 and 5 since it does not included the corrosion inhibiting protective coating.  The reference to Sausner discloses that it is old and well known in the art to provide an aluminum alloy layer with specific amounts of magnesium, specifically 0.01-0.04 wt % magnesium are known ([0021]) and that such can include aluminum alloys which would include AL 1000-8000 type alloys ([0020]) and further suggests based on the amount of aluminum alloy being anywhere from 85-99 wt % would include at least one other component which can include magnesium can be included up to the range of 1-15 wt % depending on the alloy.   It would have been obvious to one skilled in the art to modify the aluminum alloy layer of Biris as modified to contain any desired amount of magnesium in the aluminum alloy including less than 0.8% by mass and including greater than 0.8% by mass as well, as suggested by Sausner, where such teaches the amounts of magnesium used are choices of mechanical expedients and dependent upon the aluminum alloy in question, and suggests a wide range including very low to small amounts of magnesium can be used in aluminum alloys and have predictable results and it would be obvious to optimize the amount used to meet the environmental needs of the user to insure the layer acts in a desired manner while still remaining someone flexible.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Sausner (2009/0038704).  The reference to Biris fails to disclose the amount of magnesium used in the alloy, however, the reference does not clearly set forth the aluminum layer must include a corrosion inhibiting protective coating therefore the reference is believed to at least meet the limitations of claims 3 and 5 since it does not included the corrosion inhibiting protective coating.  The reference to Sausner discloses that it is old and well known in the art to provide an aluminum alloy layer with specific amounts of magnesium, specifically 0.01-0.04 wt % magnesium are known ([0021]) and that such can include aluminum alloys which would include AL 1000-8000 type alloys ([0020]) and further suggests based on the amount of aluminum alloy being anywhere from 85-99 wt % would include at least one other component which can include magnesium can be included up to the range of 1-15 wt % depending on the alloy.   It would have been obvious to one skilled in the art to modify the aluminum alloy layer of Biris to contain any desired amount of magnesium in the aluminum alloy including less than 0.8% by mass and including greater than 0.8% by mass as well, as suggested by Sausner, where such teaches the amounts of magnesium used are choices of mechanical expedients and dependent upon the aluminum alloy in question, and suggests a wide range including very low to small amounts of magnesium can be used in aluminum alloys and have predictable results and it would be obvious to optimize the amount used to meet the environmental needs of the user to insure the layer acts in a desired manner while still remaining someone flexible.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Campbell as applied to claim 1 above, and further in view of Suzuki (4941437).  The reference to Biris as modified discloses all of the recited structure with the exception of the composite tube being comprised of a line set including a suction line and a return line.  The reference to Suzuki discloses that it is old and well known in the art to use conduits that include aluminum alloy layers (col 3, lines 42-61) can be used in a refrigeration system including a line set including a suction line 101 and a return line 103 (col 2, lines 38-53; and col 1, lines 11-47 discuss the known use for cooling systems which are refrigeration systems).  It would have been obvious to one skilled in the art to modify the composite tube of Biris as modified to be used in a refrigeration system for a suction and return line as suggested by Suzuki where such are known uses for aluminum alloy tubes and would provide additional uses for the types of conduits known in the art which would increase the value of the conduit when finding additional uses by increasing the market size based on additional uses for the conduit.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Suzuki (4941437).  The reference to Biris discloses all of the recited structure with the exception of the composite tube being comprised of a line set including a suction line and a return line.  The reference to Suzuki discloses that it is old and well known in the art to use conduits that include aluminum alloy layers (col 3, lines 42-61) can be used in a refrigeration system including a line set including a suction line 101 and a return line 103 (col 2, lines 38-53; and col 1, lines 11-47 discuss the known use for cooling systems which are refrigeration systems).  It would have been obvious to one skilled in the art to modify the composite tube of Biris to be used in a refrigeration system for a suction and return line as suggested by Suzuki where such are known uses for aluminum alloy tubes and would provide additional uses for the types of conduits known in the art which would increase the value of the conduit when finding additional uses by increasing the market size based on additional uses for the conduit.  

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Sausner (2009/0038704).  The reference to Biris fails to disclose the amount of magnesium used in the alloy, however, the reference does not clearly set forth the aluminum layer must include a corrosion inhibiting protective coating therefore the reference is believed to at least meet the limitations of claims 3 and 5 since it does not included the corrosion inhibiting protective coating.  The reference to Sausner discloses that it is old and well known in the art to provide an aluminum alloy layer with specific amounts of magnesium, specifically 0.01-0.04 wt % magnesium are known ([0021]) and that such can include aluminum alloys which would include AL 1000-8000 type alloys ([0020]) and further suggests based on the amount of aluminum alloy being anywhere from 85-99 wt % would include at least one other component which can include magnesium can be included up to the range of 1-15 wt % depending on the alloy.   It would have been obvious to one skilled in the art to modify the aluminum alloy layer of Biris to contain any desired amount of magnesium in the aluminum alloy greater than 0.1% by mass as well as between 0.15-0.8% magnesium by mass or greater than 0.8%, as suggested by Sausner, where such teaches the amounts of magnesium used are choices of mechanical expedients and dependent upon the aluminum alloy in question, and suggests a wide range including very low to small amounts of magnesium can be used in aluminum alloys and have predictable results and it would be obvious to optimize the amount used to meet the environmental needs of the user to insure the layer acts in a desired manner while still remaining someone flexible.
With respect to claims 8 and 10, as set forth above Biris does not set forth corrosion inhibiting protective coatings are required, and the percentages are covered by the teachings Sausner.  
With respect to claim 9, it is considered merely a choice of mechanical expedients for one skilled in the art to try other alloys of aluminum and Biris does suggest alloys of the 3000 series are known, and gives a couple examples, and suggests others of that series are included thereby suggesting AL 3005 and 3105 would be included, however, even if they are not it would have been obvious to one skilled in the art to use routine experimentation to optimize the type of aluminum alloy used as such would only be a choice of mechanical expedients and is suggested to be known to Biris when disclosing the entire 3000 series even when only a couple are specifically set forth, it suggests more of the series are known by the use of the term “etc”, and would suggest AL 3005 and 3105 are known to be in that series.
With respect to claim 11, it is considered merely a choice of mechanical expedients for one skilled in the art to try other alloys of aluminum and Biris does suggest alloys of the 3000 series are known, and gives a couple examples, and suggests others of that series are included thereby suggesting AL 3005 and 3105 would be included, however, even if they are not it would have been obvious to one skilled in the art to use routine experimentation to optimize the type of aluminum alloy used as such would only be a choice of mechanical expedients and is suggested to be known to Biris when disclosing the entire 3000 series even when only a couple are specifically set forth, it suggests more of the series are known by the use of the term “etc”, and would suggest AL 3004 is known to be in that series.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Sausner as applied to claims 7-11 above, and further in view of Campbell.  The reference to Biris as modified teaches an alloy found on table 2 as set forth above, but fails to disclose a specific thickness and if the reference to table 2 is considered to require a specific thickness then such is not specifically set forth in Biris.  The reference to Campbell provides guidance to one skilled in the art of what possible thicknesses are used for aluminum layers of composite tubes, where the tube can have inner and outer plastic layers 1 and 5, and a metal strip 2 formed of aluminum which can include alloys of metals which includes aluminum suggesting aluminum alloy as well can be used, and the thickness can be in the range of 0.2-0.4mm which at least falls in ranges set forth over the entire range of the table 2 thicknesses (table 2 spans 0.35-2.05mm for thickness of at least AL 6061).  It would have been obvious to one skilled in the art to modify the aluminum alloy layer of Biris as modified to be of a specific thickness range including 0.2-0.4mm as suggested by Campbell where such teaches thickness known to have predictable results for composite tubes having aluminum alloy layers, and where such would help optimize the flexibility while still providing the necessary barrier properties thereby saving costs due to failure and or extra materials or replacement costs.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biris in view of Sausner as applied to claims 7-11 above, and further in view of Suzuki (4941437).  The reference to Biris as modified discloses all of the recited structure with the exception of the composite tube being comprised of a line set including a suction line and a return line.  The reference to Suzuki discloses that it is old and well known in the art to use conduits that include aluminum alloy layers (col 3, lines 42-61) can be used in a refrigeration system including a line set including a suction line 101 and a return line 103 (col 2, lines 38-53; and col 1, lines 11-47 discuss the known use for cooling systems which are refrigeration systems).  It would have been obvious to one skilled in the art to modify the composite tube of Biris as modified to be used in a refrigeration system for a suction and return line as suggested by Suzuki where such are known uses for aluminum alloy tubes and would provide additional uses for the types of conduits known in the art which would increase the value of the conduit when finding additional uses by increasing the market size based on additional uses for the conduit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Smith, Cartheuser, Baumgartner, Halstead, and Bessette disclosing state of the art composite tubes and line sets using tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH